DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s representative, Mr. Stephen Arnett, Registration Number 47,392 on 02/24/2021.

The application has been amended as follows:
1. (Currently Amended) A method of operating a reusable space vehicle, the method comprising:
releasably attaching the space vehicle to a launch sled;
igniting one or more rocket engines on the launch sled;
igniting one or more rocket engines on the space vehicle;
providing propellant from one or more propellant tanks on the launch sled to the 
returning a portion of the propellant from the space vehicle to the one or more propellant tanks on the launch sled as the one or more rocket engines on the space vehicle provide thrust for launch of the space vehicle.
15-24 (Canceled)
25. (New) The method of claim 1, wherein providing propellant from one or more propellant tanks on the launch sled to the space vehicle includes providing propellant from the one or more propellant tanks on the launch sled to one or more propellant tanks on the space vehicle that provide the propellant to the one or more rocket engines on the space vehicle.
26. (New) The method of claim 1, wherein providing propellant from one or more propellant tanks on the launch sled to the space vehicle includes providing propellant from the one or more propellant tanks on the launch sled to the one or more rocket engines on the space vehicle.

CLAIMS 1-14 AND 25-26 ARE ALLOWED.  CLAIMS 15-24 ARE CANCELED.


Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TERRI L FILOSI/Examiner, Art Unit 364424 February 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644